Citation Nr: 1009386	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cervical polyps, status 
post removal, claimed as a cervical cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1980 to June 1984 
and from April 2003 to July 2003, in addition to service in 
the reserves and National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for the 
cervical polyps, status post removal, condition, among other 
disabilities.  The Veteran appealed and perfected the appeal 
only regarding the issue of service connection for the 
cervical polyps.  In 2009 the claims file was transferred to 
the Seattle RO upon the Veteran's relocation to that RO's 
jurisdiction. 

The Veteran requested a hearing before the Board; however she 
failed to appear for a scheduled hearing in November 2009.  
Her request for a hearing is deemed waived.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's original April 2006 claim the Veteran 
indicated that she did not serve under any other name than 
that listed as "Garrison."  In June 2006 the Veteran's 
reserve unit responded to a request for her service treatment 
records with a submission that included medical treatment 
reports dated 1981 to 1983 which identify the Veteran with a 
different last name, "Piodela."  In July 2008 the Veteran 
was informed that the RO had been unable to obtain her 
service treatment records for her initial period of active 
service, 1980 to 1984.  The Formal Finding of unavailability 
identified the Veteran as "Garrison."  In response, the 
Veteran submitted to the RO several pages of service 
treatment records dated 1982 to 1983.  The Board notes that 
these service treatment records also indicate her last name 
then was "Piodela."  Upon a review of the dental treatment 
records in the claims file, the Board notes a page, listing 
treatment in the early 1980's, bears both names on the 
identification label.  The Board acknowledges that in no 
correspondence does the Veteran ever identify this last name 
as hers, nonetheless, every effort must be made to obtain the 
Veteran's complete service treatment records under the 
Veteran's other name, "Piodela." 

The Veteran attributes her cervical polyps to service.  A 
September 1982 record indicates the Veteran complained of 
irregular periods and bleeding that lasted for weeks.  A July 
2003 record also indicates that the Veteran had an inflamed 
endocervical polyp with extensive squamous metaplasia.  It is 
also noted that the Veteran has a diagnosis of von 
Willebrand's disease.  Given the circumstances presented in 
this case, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any and all of the Veteran's cervical 
disabilities that may be present currently and whether there 
are any residuals related to active service, to include the 
polyp removal procedure apparently accomplished in July 2003.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records begin in 2006 and span through January 
2007 at the San Francisco VAMC, then resume again upon the 
Veteran's relocation to Seattle, Washington, at that VAMC in 
December 2008.  It is unclear if all of the treatment reports 
have been obtained.  Thus, all of the Veteran's treatment 
records from the San Francisco VAMC should be included in the 
record.  

While the Veteran's 2006 claim refers to a procedure during 
which cervical polyps were removed in 2003, the only medical 
reports for this procedure of record are July 2003 pathology 
reports for the polyp itself.  Inquiries should be made to 
locate any medical practitioners treatment report from David 
Grant Medical Center, Travis  Air Force Base, California, 
regarding the Veteran's treatment, to include in-patient 
treatment.  

A statement in the Veteran's March 2009 VA treatment records 
indicated she had applied for "SSDI".  It is unclear if the 
Veteran receives Social Security disability benefits.  Thus, 
clarification in this regard is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) to obtain the Veteran's 
service treatment records under the last 
name "Piodela" for her enlistment June 
1980 to June 1984.  In addition, as the 
Veteran is now a retired reservist, 
request all service treatment records 
under her current name "Garrison".  
Document any negative replies and inform 
the Veteran of any negative replies. 

2.  Obtain all of the Veteran's treatment 
records from VAMC San Francisco dated from 
January 2007 to December 2008.

3.  Ask the Veteran if she receives Social 
Security Disability benefits.  If so, 
obtain any and all of the Veteran's 
pertinent SSA records.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file. 

4.  Contact the Veteran regarding a 
completed VA Form 21-4142 for her 
inpatient and outpatient records from 
David Grant Medical Center, Travis Air 
Force Base, California, for her July 2003 
cervical polyp removal procedure.  Contact 
NPRC and obtain these inpatient and /or 
outpatient records.  Document any negative 
replies and so inform the Veteran.  

5.  After the above listed documents have 
been added to the claims file or otherwise 
accounted for, afford the Veteran a VA 
gynecological examination to determine 
whether there are any residuals of the 
2003 cervical polyp removal procedure and 
the nature and etiology of any 
gynecological disorders that may be 
present.  

a.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, and to identify all 
current gynecological disorders.  

b.  Based on examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that a any residuals of a 
cervical polyp removal is etiologically 
related to any of the Veteran's periods of 
service from June 1980 to June 1984 and/or 
from April 2003 to July 2003.  The 
rationale for each opinion expressed must 
also be provided. 

6.  Readjudicate the issue on appeal.  If 
the disposition of the Veteran's claim 
remains unfavorable, furnish the Veteran 
and her representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


